     Case
      Case5:20-cv-00222-MAD-ATB
           5:20-cv-00222-MAD-ATB Document
                                  Document12-4 Filed04/13/20
                                           10 Filed  05/09/20 Page
                                                               Page11ofof11




                    UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK


                  CLERK'S CERTIFICATE OF ACTION TAKEN ON
                 PLAINTIFF(S) REQUEST FOR ENTRY OF DEFAULT



Jiangsu Gtig Esen Co., Ltd.

       vs.                                      CASE NUMBER: 5:20-CV-0222 (MAD/ATB)

American Fashion Network, LLC and
JES Apparel, LLC


        I, JOHN M. DOMURAD, CLERK, by Helen M. Reese, Deputy Clerk, certify that I have
reviewed the Court's docket and have determined that proof of proper service for the parties
against whom judgment is being sought has been filed and that these parties have not appeared in
the action. Accordingly, entry of default is hereby noted and entered on this 13th day of April,
2020 against American Fashion Network, LLC and JES Apparel, LLC.

Dated: ___April 13, 2020___




                                                                  By: s/ Helen M. Reese

                                                                  Deputy Clerk
